Leonard Hyatt and Maudie Hyatt, et al. 1 v. Commissioner. Hyatt v. CommissionerDocket Nos. 60666-60668, 60791, 72370, 72371, 72397.United States Tax CourtT.C. Memo 1961-334; 1961 Tax Ct. Memo LEXIS 14; 20 T.C.M. (CCH) 1712; T.C.M. (RIA) 61334; December 14, 1961*14  John Peace, Esq., Majestic Bldg., San Antonio, Texas, and Stanley Schoenbaum, Esq., for the petitioners in Docket Nos. 60666, 60667, 60668, 72370, 72371, and 72397. Fred Woodley, Esq., and Adrian A. Spears, Esq., for the petitioner in Docket No. 60791. John C. Linge, Esq., for the respondent.  WITHEYSupplemental Memorandum Opinion WITHEY, Judge: It being apparent to the Court that we have inadvertently failed to dispose of the issue whether petitioner Leonard Hyatt realized taxable income during 1953 to the extent of $2,500 as a result of the receipt of that amount from Mercury Life and Health Company, we supplement the Memorandum Findings of Fact and Opinion filed on November 21, 1961, with the following: The respondent in his notice of deficiency determined that $2,500 was paid to Hyatt as compensation during 1953. On brief, petitioner contends that this amount represented reimbursement paid to him for previous advances made in connection with the acquisition on behalf of Mercury United Life Insurance Company of an outstanding one-fourth interest in the Mercury Life and Health general agency contract. However, the record contains no proof to support his contention*15  with respect to his receipt of this $2,500 amount. We therefore leave the parties where we find them because the petitioner has in this respect failed to sustain his burden of proof. We therefore find that the amount of $2,500 paid to Hyatt in 1953 constituted ordinary income to him in that year. Decisions will be entered under Rule 50.  Footnotes1. Proceedings of the following petitioners are consolidated herewith: Eugene Treiber and Colleen Treiber, Docket No. 60667; Ella Mae Plumly, Docket No. 60668; H. C. Plumly, Docket No. 60791; Leonard Hyatt and Maudie Hyatt, Docket No. 72370; Eugene F. and Colleen H. Treiber, Docket No. 72371; and Ella Maie Plumly Lapham, Docket No. 72397.↩